EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stephen T. Murphy (Reg. No. 42,917) on 29 April 2022.
The application has been amended as follows: 
Please amend the following claims:
1. – 4. (canceled).

5. (currently amended) A shear wall assembly comprising: 
a first anchor including a first hollow tubular body including a first open end, a second open end, a first interior, and a first exterior, the first interior including first female threads and the first exterior including first male threads; 
a second anchor including a second hollow tubular body including a third open end, a fourth open end, a second interior, and a second exterior, the second interior including second female threads and the second exterior including second male threads; 
a third anchor including a third hollow tubular body including a fifth open end, a sixth open end, a third interior, and a third exterior, the third interior including third female threads and the third exterior including third male threads; 
a first bolt including a first head and a first shank including fourth male threads, the first shank extending through the first open end into the first interior of the first anchor and the fourth male threads engaging with the first female threads; 
a second bolt including a second head and a second shank including fifth male threads, the second shank extending through the third open end into the second interior of the second anchor and the fifth male threads engaging with the second female threads; 
a seismic fuse including a hole; and 
a rod including sixth male threads, the rod extending through the hole and the fifth open end into the third interior of the third anchor and the sixth male threads engaging with the third female threads, 
wherein the assembly is configured to connect cross laminated timber subassemblies with cold formed steel and light wood frame sheathed shear walls.

12. (canceled).

13. (currently amended) A method for assembling a shear wall assembly comprising: 
accumulating a first wall pier, a second wall pier, a floor diaphragm, a first anchor, a second anchor, a third anchor, a first bolt, a second bolt, a third bolt, a seismic fuse and a rod; 
installing a first anchor, a second anchor, and a third anchor into a first end of the first wall pier, 
the first anchor including a first hollow tubular body including a first open end, a second open end, a first interior, and a first exterior, the first interior including first female threads and the first exterior including first male threads, 
the second anchor including a second hollow tubular body including a third open end, a fourth open end, a second interior, and a second exterior, the second interior including second female threads and the second exterior including second male threads, 
the third anchor including a third hollow tubular body including a fifth open end, a sixth open end, a third interior, and a third exterior, the third interior including third female threads and the third exterior including third male threads; 
installing a first bolt, the first bolt including a first head and a first shank including fourth male threads, the first shank extending through a first opening in the floor diaphragm and into the first interior of the first anchor and the fourth male threads engaging with the first female threads; 
installing a second bolt, the second bolt including a second head and a second shank including fifth male threads, the second shank extending through a second opening in the floor diaphragm and into the second interior of the second anchor and the fifth male threads engaging with the second female threads; 
installing a seismic fuse over the first head and the second head, the seismic fuse including a hole aligned with the location of the third anchor; 
installing a second wall pier onto the seismic fuse, the second wall pier including an opening aligned with the location of the third anchor; and 
installing a rod, the rod including sixth male threads, the rod extending through the opening in the second wall pier, through the hole in the seismic fuse, through the third opening in the floor diaphragm, and through the fifth open end and into the third interior of the third anchor and the sixth male threads engaging with the third female threads, 
wherein the shear wall assembly is the assembly of claim 5.

14. – 19. (canceled).

20. (currently amended) A shear wall system comprising: 
a first wall pier; 
a second wall pier; 
a floor diaphragm; 
a first anchor arranged for installing in a first end of the first wall pier at a first predetermined location, the first anchor including a first hollow tubular body including a first open end, a second open end, a first interior, and a first exterior, the first interior including first female threads and the first exterior including first male threads that engage with the first wall pier; 
a second anchor arranged for installing in a first end of the first wall pier at a second predetermined location, the second anchor including a second hollow tubular body including a third open end, a fourth open end, a second interior, and a second exterior, the second interior including second female threads and the second exterior including second male threads that engage with the first wall pier; 
a third anchor arranged for installing in a first end of the first wall pier at a third predetermined location between the first and second predetermined locations, the third anchor including a third hollow tubular body including a fifth open end, a sixth open end, a third interior, and a third exterior, the third interior including third female threads and the third exterior including third male threads that engage with the first wall pier; 
a first bolt including a first head and a first shank including fourth male threads, the first shank extending through a first opening in the floor diaphragm and through the first open end into the first interior of the first anchor and the fourth male threads engaging with the first female threads; 
a second bolt including a second head and a second shank including fifth male threads, the second shank extending through a second opening in the floor diaphragm and through the third open end into the second interior of the second anchor and the fifth male threads engaging with the second female threads; 
a seismic fuse installed over the first head and the second head, the seismic fuse including a hole aligned with the location of the third anchor; 
a second wall pier arranged for installation on the seismic fuse and including an opening aligned with the location of the third anchor; and 
a rod including sixth male threads, the rod extending through the opening in the second wall pier, through the hole of the seismic fuse, through a third opening in the floor diaphragm, and through the fifth open end into the third interior of the third anchor and the sixth male threads engaging with the third female threads,
wherein the first anchor, the second anchor, the third anchor, the first bolt, the second bolt, the seismic fuse and the rod constitute the shear wall assembly of claim 5.

24. (currently amended) The shear wall system of claim 20, wherein the seismic fuse further includes a first recess configured to receive the first head and a second recess configured to receive the second head.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a shear wall assembly having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 21 October 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635